                                 Case 18-10334       Doc 638    Filed 04/22/19       Page 1 of 2


                                IN THE UNITED STATES BANKRUPTCY COURT
                                     FOR THE DISTRICT OF MARYLAND
                                            Greenbelt
                                         at ________________________


             IN RE: The Condominium Association of
                    the Lynnhill Condominium                               18-10334
                                                                  Case No. ________________

                                                                  Chapter 11
                              Debtor



                           CHAPTER 11 FINAL REPORT AND MOTION FOR FINAL DECREE


                      The following is the report of payments made pursuant to the Plan, confirmed by this

             Court on March 1, 2018       .


             TOTAL DISTRIBUTION                                                                    13,532,236
             PERCENTAGE OF CLAIMS PAID OR PROPOSED TO BE PAID TO THE

             GENERAL CLASS OF UNSECURED CREDITORS WITHIN THE PLAN                                             100 %

             A.       Gross Cash Receipt                                                           15,929,892

                                                                              Paid        Proposed           Total

             B.      Priority Payments of Expenses of
                     Administration Other Than Operating
                     Expenses:

                  1. Trustee’s commission (if any)                        0               0              0

                  2. Fee and expenses, Trustee’s counsel                  0               0              0

             C.      Other Professional Fees and Expenses:

                  1. Fees and expenses, Accountants                       90,120          140,370        90,120

                  2. Fees and expenses, Auctioneers and Appraisers        0               0              0

                  3. Fees and expenses, Attorneys for Debtor             1,021,946        1,388,223      1,021,946

                  4. Other professional fees (specify)                        715,571     697,211        715,571
                  5. Taxes, fines, penalties, etc.                        0               0              0


             Local Bankruptcy Form N–1


Ver. 09.11
                                   Case 18-10334          Doc 638       Filed 04/22/19         Page 2 of 2

                                                                                       Paid         Proposed           Total

                  6. Other expenses of administration (must be
                     itemized: includes bond premiums, settlement
                     costs, other expenses                                             267,954       296,652       267,954

                  7. Total
                                                                                                                   2,095,591
             D.      Payments to creditors: (totals under each
                     category sufficient)

                  1. Payment to secured creditors
                                                                                                                       2,644,273

                  2. Payment to priority creditors                                 0                0              0

                  3. Payments to unsecured creditors                               1,635,172        1,400,000      1,635,172

                  4. Payments to equity security holders                           7,157,200        6,852,688      7,157,200

             E.      Other payments: (including surplus payments to
                     debtor)                                                       0                0              0
             F.      TOTAL DISTRIBUTION                                                                      13,532,236



             The Plan Proponent, (or Trustee if appointed) hereby avers that all provisions of the Plan have been
             substantially consummated. Wherefore, the Plan Proponent (or Trustee), having fully administered
             this estate, prays for entry of a Final Decree.




             DATE: 4/22/2019                                        /s/ Patrick Potter
                                                                         Attorney for Plan Proponent
                                                                          (or Trustee)




             At a minimum, the following parties should be served with a copy of this report:
             Creditors’ Committee or Counsel, 20 Largest Unsecured Creditors, and United States Trustee.


             Local Bankruptcy Form N–1
             Page Two




Ver. 09.11
